IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID B. WINDHAM,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2501

FLORIDA COASTAL SCHOOL
OF LAW, INC., a For-Profit
Corporation,

      Appellee.

_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Lisa Paige Glass, Boca Raton, for Appellant.

Jessie L. Harrell, Rebecca Bowen Creed, and Bryan S. Gowdy of Creed & Gowdy,
P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY and KELSEY, JJ., and DOUGLAS, WESLEY R., ASSOCIATE JUDGE,
CONCUR.